Citation Nr: 0213326	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002).



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1942 to September 
1945 and from June 1948 to April 1949.  The appellant is the 
veteran's widow.

In a July 1997 decision, the Board of Veterans' Appeals 
(Board) denied the appellant's appeal for service connection 
for the cause of the veteran's death, including entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1151.  In August 
1997, the appellant submitted an application to reopen the 
claims for service connection for the cause of the veteran's 
and entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.

This appeal came to the Board from a January 1998 RO rating 
decision that determined there was no new and material 
evidence to reopen the claims for service connection for the 
cause of the veteran's death and DIC under the provisions of 
38 U.S.C.A. § 1151.  In August 1999 and February 2001, the 
Board remanded the case to the RO for additional action.  In 
the February 2001 remand, the Board noted that the July 1997 
Board decision did not address the claim of whether all of 
the medication prescribed for the veteran by VA, including 
medication for service and non-service-connected 
disabilities, in the appeal for DIC under the provisions of 
38 U.S.C.A. § 1151.  Hence, the Board noted that this issue 
would be addressed on a de novo review of the evidence.

In a January 2002 rating decision, the RO denied service 
connection for the cause of the veteran's death and DIC under 
the provisions of 38 U.S.C.A. § 1151 on a de novo review of 
the evidence.  The Board has listed the issues for appellate 
consideration as shown on the first page of this decision, 
and will address the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for the cause of the veteran's death in the remand 
section of this decision.


FINDINGS OF FACT

1.  The veteran was prescribed numerous medications by VA for 
service and non-service-connected disabilities.

2.  As a result of a prescribed medications by VA, alone or 
in combination, the veteran did not develop additional 
disability that caused or had a material influence in the 
production of his death.


CONCLUSION OF LAW

Medication prescribed by VA for the veteran's service and 
non-service-connected disabilities, alone or in combination, 
did not cause or contribute substantially or materially to 
his death.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.358 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1151, and that the requirements of the VCAA have in effect 
been satisfied.

The appellant and her representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the appellant to prevail on 
the claim.  There is no identified evidence that has not been 
accounted for and the appellant's representative has been 
given the opportunity to submit written argument.  The 
evidence in the veteran's claims folders was reviewed by a 
medical doctor in order to obtain an opinion as to whether or 
not the medication prescribed by VA for the veteran's service 
and non-service-connected disabilities, alone or in 
combination, caused or contributed to his death.  In a 
December 2001 letter, the RO notified the appellant of the 
evidence needed to substantiate the claim and offered to 
assist her in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the appellant 
in this case has been provided with adequate notice of the 
evidence needed to successfully prove her claim and that 
there is no prejudice to her by appellate consideration of 
the claim at this time without additional assistance by VA in 
the development of her claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from June 1942 to September 
1945 and from June 1948 to April 1949.  The appellant is the 
veteran's widow.

A death certificate shows that the veteran died at age 73 in 
April 1992 while at a private hospital.  The cause of death 
was cardiorespiratory arrest due to ASCVD (arteriosclerotic 
cardiovascular disease).  No other significant conditions 
contributing to death were listed.  An autopsy was not 
performed.

At the time of the veteran's death, service connection was in 
effect for post operative residuals of duodenal ulcer, rated 
20 percent.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1949 to 
1992.  The more salient medical reports related to the 
appellant's appeal considered in this decision are discussed 
below.

The veteran was hospitalized at a VA medical facility from 
February to March 1980.  He underwent partial gastrectomy and 
Billroth II.  The diagnoses were status post gastrointestinal 
bleeding secondary to gastric ulcer, hyperglycemia, colonic 
polyps, and osteoarthritis.  The discharge medications were 
Tylenol # 3 and milk-of-magnesia.

A VA medical report reveals that the veteran was hospitalized 
from September to October 1989.  He underwent olecranon 
bursectomy.  The diagnosis was left olecranon bursitis.  He 
was treated with medications, including amitriptyline and 
Benadryl.

A VA report shows that the veteran was hospitalized in 
October 1990.  The diagnoses were status post right hip 
fracture and status post open reduction and internal fixation 
(ORIF) of the right hip fracture.  The discharge medications 
were Tylenol # 3, Haldol, Cogentin, multivitamin, Librium, 
and thiamine.

A VA report reveals that the veteran was hospitalized from 
October to November 1990.  The diagnoses were rehabilitation, 
status post ORIF right intertrochanteric fracture, tobacco 
abuse, questionable transient ischemic attack, and history of 
alcohol abuse in the past.  His discharge medications were 
Ecotrin and Tolectin.

A private medical report shows the veteran was hospitalized 
in February 1992.  The impressions were alcoholic 
intoxication with probable DT's (delirium tremens), tracheal 
bronchitis with no evidence of pneumonia on chest X-ray, 
hyponatremia, and hypophosphatemia of 1.7.  He was treated 
with medications, including gentamycin and Ativan.  He was 
transferred to a VA medical facility.

A VA report shows that the veteran was admitted to a  
hospital in February 1992 and recommended for nursing home 
placement.  The diagnoses were acute confusional state that 
was resolving, alcoholic intoxication, possible dementia 
related to excessive alcohol intake, history of transient 
ischemic event, urinary tract infection treated with 
antibiotics, history of status post right hip replacement, 
and malnourishment with albumin of 2.1.  The discharge 
medications were multivitamins, Ecotrin, Haldol, ensure, and 
Cogentin.

A private medical report shows that the veteran was admitted 
to a private medical facility in April 1992 where he died.  
The diagnoses were dementia secondary to alcohol abuse, 
confusion secondary to alcohol abuse, coronary artery 
disease, status post myocardial infarction, and status post 
urinary tract infection.  The report of this hospitalization 
reveals that he was treated with various medications.  The 
report does not indicate that medication was a factor in the 
veteran's death.

A list of medications used by the veteran in recent years, 
medical literature regarding the adverse affects of 
medication, newspaper articles concerning the excess use of 
medication by older people and the dangers with this 
practice, a VA document showing that the veteran consented to 
undergoing a medical study in 1982 were submitted by the 
appellant in conjunction with her claim.  Statements from her 
were also received to the effect that the medications given 
to the veteran by VA caused or contributed to his death, and 
she testified before the undersigned in April 1999 to the 
same effect.

In February 2001, the Board remanded the case to the RO to 
have the veteran's claims folders reviewed by a physician in 
order to obtain an opinion as to whether any of the 
medications, alone or in combination, prescribed to the 
veteran by VA contributed to his death.  The RO was advised 
to make the veteran's claims folders available for review by 
the physician.

In December 2001, a physician at a VA medical facility 
reviewed the evidence in the veteran's claims folders.  The 
physician noted the various medications used by the veteran 
and found no evidence to support the appellant's contention 
that those medications materially hastened his demise or 
caused his ASHVD.  The physician opined that the veteran died 
of atherosclerotic coronary vascular disease that was 
absolutely unrelated to any medical care provided by VA and 
with no connection whatsoever to the medications previously 
provided to the veteran.


B.  Legal Analysis

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. 
§ 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in August 1997, the earlier version of section 1151 is 
the only version applicable in this case.

A review of the evidence reveals that the veteran was 
prescribed various medications by VA over the years for his 
service-connected disability and his non-service-connected 
disabilities.  Statements and testimony from the appellant 
are to the effect that the medications provided to the 
veteran by VA caused or contributed to his death.  There is 
no competent evidence of record that supports the appellant's 
assertion or that shows the veteran's death was the result of 
VA treatment.  Her statements are not considered competent 
evidence because the record does not show that she has the 
education, training or experience to make medical statements, 
diagnoses or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A list of medications used by the veteran in recent years, 
medical literature regarding the adverse of affects of 
medication, newspaper articles concerning the excess use of 
medication by older people and the dangers with this 
practice, a VA document showing that the veteran consented to 
undergoing a medical study in 1982 were received in 
conjunction with the veteran's claim.  Those documents do not 
specifically link the veteran's death to VA treatment, 
including medication provided to him.

In 2001, the Board remanded the case to the RO to have the 
evidence in the veteran's claims folders reviewed by a 
physician in order to obtain a medical opinion as to whether 
any of the medications, alone or in combination, prescribed 
to the veteran by VA contributed to his death.  In December 
2001, the evidence in the veteran's claims folders were 
reviewed by a physician at a VA medical facility who opined 
that the veteran died of atherosclerotic coronary vascular 
disease that was absolutely unrelated to any medical care 
provided by VA and with no connection whatsoever to the 
medications previously provided to the veteran.  There is no 
medical evidence or other competent evidence of record to 
refute that opinion.

After consideration of all the evidence, the Board finds that 
the veteran did not develop additional disability as the 
result of VA treatment that caused or contributed 
substantially or materially to his death.  The preponderance 
of the evidence is against the claim for DIC under the 
provisions of 38 U.S.C.A. § 1151, and the claim is denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is denied.


REMAND

In the February 2001 remand, the Board asked the RO to have 
the veteran's claims folders reviewed by a physician for 
expression of an opinion as to the medical probability that 
there was a relationship between the veteran's service-
connected duodenal ulcer disease, status post gastrectomy, 
and the cause of the veteran's death.  The veteran's claims 
folders were reviewed by a physician at a VA medical facility 
in December 2001, but the requested opinion was not provided 
and the RO did not return the opinion to the RO medical 
facility as inadequate.  VAOPGCPREC 14-2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In that case, the Court held that the Board 
erred in failing to return a VA examination report as 
inadequate where the orders in a prior Board remand were not 
complied with.

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The December 2001 VA report from the 
physician who reviewed the evidence in 
the veteran's claims folders should be 
returned to him or to another appropriate 
physician for the preparation of an 
addendum to that report that includes the 
previously requested opinion.  The 
physician should express an opinion as to 
the medical probability that there was a 
relationship between the veteran's 
service-connected duodenal ulcer disease, 
status post partial gastrectomy, and the 
cause of the veteran's death.  In order 
to assist the physician in providing the 
requested information, the veteran's 
claims folders must be made available to 
him or her and reviewed prior to the 
preparation of the addendum.

2.  After the above development, the RO 
should review the appellant's application 
to reopen the claim for service 
connection for the cause of the veteran's 
death.  If action remains adverse to her, 
an appropriate supplemental statement of 
the case should be sent to her and her 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



